Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 objected to because of the following informalities: 
In Claim 10, lines 3 and 4, “the scores” was probably meant to be: the importance scores; and “the subset” was probably meant to be: the first subset, respectively.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, line 12, recites the limitation “the number of features with importance scores” which lacks antecedent basis; and line 15 recites the limitation “excludes the first subset of the features”, it is unclear from what the excluding is being performed on (is this from the set of features). The same rejections are made for Claim 20 at lines 13 and 16 respectively. Dependent claims are also subsequently rejected.
Claim 2, lines 11-12, recites the limitation “the lowest importance scores” which lacks antecedent basis; and line 14 recites the limitation “excludes the reduced number of features”, it is unclear from what the excluding is being performed on (is this from the set of features). Dependent claims are also subsequently rejected. 
Claim 6, line 4, recites the limitation “the rankings”, it is unclear which rankings is being referred to (entity rankings, new entity rankings, first/second set of rankings?).
Claim 7, lines 5 and 9, recites the limitation “original ranking” and “a modified ranking” respectively, it is unclear for what the original ranking and modified ranking is referring to; the same rejections are made for Claim 17.
Claim 13, line 9, recites the limitation “excludes a second subset of the features”, it is unclear from what the excluding is being performed on (is this from the set of features). Dependent claims are also subsequently rejected.
Claim 15, lines 6-7, recites the limitation “the lowest importance scores” which lacks antecedent basis. Dependent claims are also subsequently rejected.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Independent Claim 1 recites limitations directed towards calculating importance scores for sets of features so that a simplified machine learning model can be executed over that of a baseline version by removing those features with importance scores below a threshold and thereby lowering a resource overhead for the machine learning model. These limitations, under their broadest reasonable interpretation, are directed towards the “Mathematical Concepts” groupings of abstract ideas. That is, calculating scores for features of a machine learning model, training the machine learning model and executing the machine learning model are based on mathematical calculations and relationships. Additionally, determining features to remove based on scores is considered as being under the “Mental Processes” groupings of abstract ideas. That is, the human mind is capable of performing the evaluation of features to remove based on their scores. Dependent Claim 2 is similar directed to the abstract idea of “Mathematical Concepts” of calculating and comparing performance metrics, reducing features and retraining the machine learning model. Independent Claims 13 and 20 recites similar limitations as that of Claims 1 and 2 and are similarly evaluated as indicated above for those claims as being directed to the abstract idea. Dependent Claims 3-10, and 14-19 are similarly directed towards the “Mathematical Concepts” groupings of abstract ideas and recites further calculations and adjusting of features. Claims 11-12 are considered to be adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g).
This judicial exception is not integrated into a practical application. In particular, the claim(s) recites the additional elements of “processors” and/or “computer” for performing the limitations of the claim(s). However, these additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are therefore not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 10-11, 13-16, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jia, US 2021/0097329 A1.

Regarding Claim 1, Jia teaches:
A method, comprising: determining a resource overhead for a baseline version of a machine learning model that uses a set of features to produce entity rankings (paragraph 32: determining resources needed for the number of features used in implementing a machine learning model that can be used in ranking. Examiner’s note: see also Huu, US 2021/0350273 A1, for example paragraphs 53, 58. Also, Kanungo, US 20140372441 A1, see for example paragraph 42, for specific application such as entity ranking using machine learning);  
determining a number of features to be removed from the set of features to lower the resource overhead to a target resource overhead for the machine learning model (paragraphs 11, 32: removing features used in the machine learning model to meet resource availability. Examiner’s note: see also Huu, US 2021/0350273 A1, for example paragraphs 53, 58);
calculating a set of importance scores for the set of features, wherein each importance score in the set of importance scores represents an impact of a corresponding feature on the entity rankings produced by the baseline version (paragraphs 11, 29: determining an importance metric for the features including a ranked list of features based on their importance to a result, or entity rankings, of the model. Examiner’s note: see also Huu, US 2021/0350273 A1, for example paragraphs 17, 50); 
identifying a first subset of the features to be removed from the set of features as the number of features with importance scores that indicate less than a threshold impact on the entity rankings (paragraphs 32, 52: removing features that are below a threshold value of the importance metric. Examiner’s note: see also Huu, US 2021/0350273 A1, for example paragraphs 50-51, 56-57); 
training a simplified version of the machine learning model using a second subset of the features that excludes the first subset of the features (paragraph 11, 35: training the model with the reduced/removed features. Examiner’s note: see also Huu, US 2021/0350273 A1, for example paragraphs 50, 52-53); 
and executing the simplified version to produce new entity rankings (paragraphs 29, 35, 37, 42: using the new version of the machine learning model trained with the less important features removed for obtaining the required results from the model, that can be entity rankings. Examiner’s note: see also Huu, US 2021/0350273 A1, for example paragraphs 17-18. Also, Kanungo, US 20140372441 A1, see for example paragraph 42, for specific application such as entity ranking using machine learning). 

Regarding Claim 2, Jia further teaches:
The method of claim 1, further comprising: calculating a first performance metric for the baseline version based on a first set of outcomes related to a first set of rankings outputted by the baseline version; 
calculating a second performance metric for the simplified version based on a second set of outcomes related to a second set of rankings outputted by the simplified version (paragraphs 30, 37, 41-42: determining a base performance and a new performance of the models corresponding results/outputs that can be rankings. Examiner’s note: see Kanungo, US 20140372441 A1, for example paragraph 42, for specific application such as entity ranking using machine learning); 
and when a comparison of the first and second performance metrics indicates that the simplified version has a statistically significant lower performance than the baseline version (paragraphs 37, 41: statistical measure of the machine learning models accuracy/performance. Examiner’s note: see also Kartoun, US 2021/0342735 A1, for example paragraph 32, that teaches statistical significance of the features used in the model):
reducing the number of features with the lowest important scores to be removed from the set of features; 
and retraining the simplified version using a third subset of the features that excludes the reduced number of features with the lowest importance scores (paragraphs 32, 35: based on the performance of the machine learning model, some removed features can be modified/added back to improve the performance of the model that is then generated/retrained. Examiner’s note: see also Huu, US 2021/0350273 A1, for example paragraph 52, returning back removed features). 

Regarding Claim 3, Jia further teaches:
The method of claim 2, wherein calculating and comparing the first and second performance metrics comprises: outputting the first set of rankings to a first set of users and the second set of rankings to a second set of users; monitoring the first and second sets of outcomes during use of an online system by the first and second sets of users (paragraphs 13, 17, 32: wherein it is collectively described rankings and performing inference associated with user of a social networking service that is an online system. Examiner’s note: see Kanungo, US 20140372441 A1, for example paragraph 42, for specific application such as entity ranking using machine learning);  
and calculating the first and second performance metrics and a statistical significance of a difference between the first and second performance metrics from the first and second sets of outcomes (paragraphs 37, 41: statistical measure of the machine learning models accuracy/performance based on its performance metric. Examiner’s note: see also Kartoun, US 2021/0342735 A1, for example paragraph 32, that teaches statistical significance of the features used in the model). 

Regarding Claim 4, Jia further teaches:
The method of claim 2, wherein the first and second performance metrics comprise a rate of positive outcomes between a set of users and a corresponding set of rankings outputted by a version of the machine learning model (paragraphs 35, 37, 42: determining performance of the machine learning model based on its efficiency and accuracy, that is its rate of positive outcomes. Examiner’s note: see Kanungo, US 20140372441 A1, for example paragraph 42, for specific application such as entity ranking using machine learning).

Regarding Claim 5, Jia further teaches:
The method of claim 2, further comprising: performing an additional comparison of one or more additional performance metrics between the baseline and simplified versions of the machine learning model; and adjusting the number of features to be removed from the set of features based on the additional comparison prior to retraining the simplified version (paragraphs 23, 25, 32, 35, 46: further comparing the features based on their importance metrics to adjust the number of features that are removed prior to training/generating the machine learning model).

Regarding Claim 6, Jia further teaches:
The method of claim 5, wherein the one or more additional performance metrics comprise at least one of: a frequency of usage of an online system; a recency of content in the rankings; a rate of content creation in the online system; and an amount of use of a feature in the online system (paragraphs 17, 23, 51: utilization, or an amount of use, of the feature by the machine learning model by the system, that can be a social networking service that is an online system).

Regarding Claim 10, Jia further teaches:
The method of claim 1, wherein determining the first subset of the features with less than the threshold impact on the ranking of entities by the scores outputted by the baseline version further comprises: for each primary feature in the subset of the features, identifying one or more derived features that depend on the primary feature; and adding the one or more derived features to the first subset of the features (paragraphs 32, 35: modifying/transforming a feature to generate new features which is then added back to the features used in generating the machine learning model).

Regarding Claim 11, Jia further teaches:
The method of claim 1, wherein the resource overhead comprises at least one of: a latency; a processor utilization; a memory usage; and a garbage collection duration (paragraphs 25, 32: resource considerations including processing and storage/memory usage).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-8, 17  are rejected under 35 U.S.C. 103 as being unpatentable over Jia, US 2021/0097329 A1, in view of Roustant, US 2019/0361985 A1.

Regarding Claim 7, Jia teaches:
The method of claim 1, wherein calculating the set of importance scores for the set of features inputted into the baseline version comprises: obtaining a first set of feature values for the set of features and an original ranking outputted by the baseline version from the first set of feature values (paragraphs 23, 29, 32: values of the base machine learning features are obtained and ranked. Examiner’s note: see Kanungo, US 20140372441 A1, for example paragraph 42, for specific application such as entity ranking using machine learning);  
modifying one or more feature values in the first set of feature values (paragraphs 30, 40: determining the modified feature values); 
inputting, into the baseline version, the first set of feature values with the modified one or more feature values to produce a modified ranking (paragraphs 23, 32, 35: using the base features and modified features in the machine learning model. Examiner’s note: see Kanungo, US 20140372441 A1, for example paragraph 42, for specific application such as entity ranking using machine learning);  
and calculating an importance score for one or more features represented by the modified one or more feature values
between the modified ranking and the original ranking (paragraphs 25, 29, 32: determining the importance metrics of the features. Examiner’s note: see Kanungo, US 20140372441 A1, for example paragraph 42, for specific application such as entity ranking using machine learning). 
Jia may not have explicitly taught:
using a rank-biased overlap.
However, Roustant shows (paragraphs 17, 25: rank-biased overlap discussed and used).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Roustant with that of Jia for using a rank-biased overlap.
The ordinary artisan would have been motivated to modify Jia in the manner set forth above for the purposes of compensating for some shortcomings of the Average Overlap metric, such as introducing a decreasing weight for each rank, symmetrically on each list to compare, and comparing ranked lists with different numbers of items [Roustant: paragraph 25].

Regarding Claim 8, Jia further teaches:
The method of claim 7, wherein modifying the one or more feature values comprises at least one of: replacing, in the first set of feature values, a first feature value of a feature with a second feature value of the feature from a second set of values for the set of features; and replacing a third feature value in the first set of feature values with a default missing value (paragraph 40: modifying feature values by replacing them with changed or modified values including zero/default missing values).


Claims 9, 18  are rejected under 35 U.S.C. 103 as being unpatentable over Jia, US 2021/0097329 A1, in view of Lin, US 2021/0073644 A1.

Regarding Claim 9, with Jia teaching those limitations of the claim as previously pointed out, Jia may not have explicitly taught:
The method of claim 1, wherein training the simplified version comprises: compressing the baseline version; and retraining the compressed baseline version with the first subset of the features removed. (Emphasis added).
However, Lin shows (paragraphs 5-6: wherein it is discussed compressing and retraining machine learning models such as neural networks).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Lin with that of Jia for compressing and retraining the model.
The ordinary artisan would have been motivated to modify Jia in the manner set forth above for the purposes of removing certain parameters of a machine learning model, without introducing a loss in performance of the machine learning model [Lin: Abstract].


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jia, US 2021/0097329 A1, in view of Kanungo, US 2014/0372441 A1.

Regarding Claim 12, with Jia teaching those limitations of the claim as previously pointed out, Jia may not have explicitly taught:
The method of claim 1, wherein: each of the entity rankings comprises an ordering of content items by scores outputted by the machine learning model; and each of the scores represents a predicted likelihood of a user performing an action on a content item.(Emphasis added).
However, Kanungo shows (paragraphs 17, 40,42, 47: wherein as collectively described a machine learning approach ranks/orders entities based on queries or actions and using scores).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the teachings of Kanungo with that of Jia for having entity rankings comprising an ordering of content items by scores outputted by the machine learning model that represents a predicted likelihood of a user performing an action on a content item.
The ordinary artisan would have been motivated to modify Jia in the manner set forth above for the purposes of ranking entities utilizing a machine learning approach for which entity information is received with respect to matching entities [Kanungo: paragraph 42].

Claims 13 and 20 are combination of limitations of Claims 1 and 2 (using the machine learning model based on statistical measures/significance also being taught by Jia, see for example paragraphs 37, 41) and are rejected under the same rationale as stated above for those claims.
The limitations of Claims 14-15 and 19 are in Claims 1-2 and 10 respectively and are rejected under the same rationale as stated above for those claims.
Claims 16-18 are similar to Claims 5, 7 and 9 respectively and are rejected under the same rationale as stated above for those claims.

Examiner's Note:
The Examiner cites particular pages, sections, columns, line numbers, and/or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art. The Examiner's interpretations in parenthesis are provided with the cited references to assist the applicants to better understand how the examiner interprets the prior art to read on the claims. Such comments are entirely consistent with the intent and spirit of compact prosecution.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for the relevant prior art relating to this application where for example Aminzadeh, US 2020/0057960 A1, teaches customizable machine learning models by selecting predictive features of input data and generating models using the selected features. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVE MISIR whose telephone number is (571)272-5243. The examiner can normally be reached M-R 8-5 pm, F some hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Al Kawsar can be reached on 5712703169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVE MISIR/Primary Examiner, Art Unit 2127